FILED
                           NOT FOR PUBLICATION
                                                                               DEC 11 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSEPH SCOTT STREEPY,                            No.   19-15628

              Plaintiff-Appellant,               D.C. No. 2:17-cv-02435-EFB

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                 Edmund F. Brennan, Magistrate Judge, Presiding

                          Submitted December 8, 2020**
                            San Francisco, California

Before: LUCERO,*** W. FLETCHER, and IKUTA, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Carlos F. Lucero, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      Joseph Streepy appeals the district court’s grant of summary judgment in

favor of the Commissioner of Social Security. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Substantial evidence supports the finding of the Administrative Law Judge

(ALJ) that Streepy has the residual functional capacity (RFC) to perform light

work, because several examining and reviewing doctors concluded that Streepy

could perform at least light work, and no doctor determined that Streepy had

functional impairments preventing him from performing such work. See

Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). The ALJ’s finding

that Streepy can perform the past relevant work of an insurance agent is also

supported by substantial evidence. A vocational expert testified that a person with

Streepy’s characteristics and RFC can perform that work, see Biestek v. Berryhill,

139 S. Ct. 1148, 1155 (2019), and for purposes of a disability determination, the

obsolescence of Streepy’s skills in the insurance business does not prevent him

from performing that work, see Ray v. Bowen, 813 F.2d 914, 917 (9th Cir. 1987)

(holding that “atrophy of skills does not prevent one from performing past work

for disability purposes”); 42 U.S.C. § 423(d)(1)(A).

      The ALJ properly followed the relevant regulations in determining that

Streepy’s mental impairments were nonsevere, and substantial evidence supports


                                         2
that finding, including reports of Streepy’s daily activities, as well as medical

reports and lay-person testimony. See 20 C.F.R. § 404.1520a; Keyser v. Comm’r,

648 F.3d 721, 725 (9th Cir. 2011).

      The ALJ did not err by giving little weight to statements from Streepy’s

wife, because the ALJ gave germane reasons for discounting her testimony, which

was inconsistent with the medical evidence. See Bayliss v. Barnhart, 427 F.3d

1211, 1218 (9th Cir. 2005).

      Nor did the ALJ err by failing to develop the record. Streepy did not support

his claim that there are missing psychiatric records, and the record before the ALJ

was sufficient for proper evaluation of the evidence. See Mayes v. Massanari, 276

F.3d 453, 459–60 (9th Cir. 2001).

      Finally, the ALJ did not err by finding that Streepy’s testimony about the

severity of his symptoms was inconsistent with the medical records. The ALJ

performed the correct two-step process for determining whether the evidence

supports a claimant’s subjective testimony. See Garrison v. Colvin, 759 F.3d 995,

1014 (9th Cir. 2014).

      AFFIRMED.




                                           3